       Case 8:18-cv-00891-PWG Document 89 Filed 03/26/19 Page 1 of 3
          Case 8:18-cv-00891-PWG              Document 86 Filed 03/20/19       Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 NATIONAL ASSOCIATION FOR THE                      )
 ADVANCEMENT OF COLORED                            )
 PEOPLE, et aI.,                                   )
                                                   )   Case No. 8:18-cv-00891-PWG
                                Plaintiffs,        )
                                                   )
         vs.                                       )
                                                   )
 BUREAU OF THE CENSUS, et aI.,                     )
                                                   )
                                Defendants.        )

                             [PROPOSED] SCHEDULING ORDER

        Pursuant to the Court's instructions during the March 6, 2019 telephone conference,
counsel for all parties jointly submit this letter setting forth the discovery schedule and limitations
for Plaintiffs' constitutional claim regarding the funding of the 2020 Census and Defendants'
discovery, as agreed upon by the parties and as ordered by the Court during the March 6 conference.

   I. DISCOVERY

    1. Initial disclosures pursuant to Rule 26(a)(1) need not be made in this case.

   2. Plaintiffs may propound up to 15 Requests for Production, up to 15 Interrogatories, and up
      to 15 Requests for Admission relating to Plaintiffs' constitutional claim regarding the
      funding of the 2020 Census. Requests for Admission relating to the genuineness or
      authenticity of documents shall not count towards Plaintiffs' limit of 15 Requests for
      Admission.

   3. Plaintiffs will conduct one Rule 30(b)(6) deposition. The parties will meet and confer
      . regarding the scope and topics of this deposition. Plaintiffs may take up to three oral
        depositions of fact witnesses. The time limit for each of these depositions is 7 hours.

   4. Defendants may propound up to 15 Requests for Production, up to 15 Interrogatories, and
      up to 15 Requests for Admission. Requests for Admission relating to the genuineness or
      authenticity of documents shall not count towards Defendants' limit of 15 Requests for
      Admission.

   5. Defendants may conduct one Rule 30(b)(6) deposition. The Parties will meet and confer
      regarding the scope and topics of this deposition. Defendants may take up to three oral
      depositions of fact witnesses. T~e time limit for each of these depositions is 7 hours.

   6. Each side may disclose up to three experts.



                                                   1
         Case 8:18-cv-00891-PWG Document 89 Filed 03/26/19 Page 2 of 3
            Case 8:18-cv-00891-PWG                  Document 86 Filed 03/20/19                  Page 2 of 3




     7. If Plaintiffs or Defendants seek additional discovery, the parties will confer and submit a
        letter to the Court-not to exceed three, single-spaced pages-indicating the agreed-upon
        discovery and, if necessary, requesting a conference with the Court regarding any
        discovery sought to which the parties do not agree.

     II. DEADLINES

          The parties jointly propose that the following deadlines be set:

          April 4, 2019:                                    Deadline for conference about discovery of
                                                            electronically stored information
          June 18,2019:                                     Plaintiffs' Rule 26(a)(2) expert disclosures
          July 8, 2019:                                     Defendants' Rule 26(a)(2) expert disclosures
          July 29, 2019:                                    Plaintiff's rebuttal Rule 26(a)(2) expert disclosures
          August 26,2019:                                   Rule 26(e)(2) supplementation of disclosures and
                                                            responses
         August 28,2019:                                    Discovery deadline; submission of status report



Respectfully submitted,

/s/ Michael J. Wishnie

Rachel Brown, Law Student Intern                                   Jeremy M. Creelan, pro hac vice
Casey Gilfoil, * Law Student Intern                                Susan J. Kohlmann, pro hac vice
Daniel Ki, * Law Student Intern                                    Jacob D. Alderdice, pro hac vice
Nikita Lalwani, Law Student Intern                                 Jenner & Block LLP
Abigail Olson, Law Student Intern                                  919 Third Avenue
Joseph Schottenfeld, Law Student Intern                            New York, NY 10022-3908
Charlotte Schwartz, Law Student Intern                             Counsel for all Plaintiffs
Jeffrey Zalesin, Law Student Intern
Joshua Zoffer, Law Student Intern                                  Khyla D. Craine (Bar No. 14117)
Renee Burbankt                                                     Anson C. Asaka (Bar No. 20456)
Michael J. Wishnie (Bar No. 20350)                                 National Association for the Advancement
Rule of Law Clinic                                                 of Colored People, Inc.
Yale Law SchooP                                                    4805 Mt. Hope Drive
127 Wall Street                                                    Baltimore, MD 21215
New Haven, CT 06511                                                Tel: (410) 580-5797
Tel: (203) 436-4780                                                Fax: (410) 358-9350
michael. wishnie(a),yIsclinics.org                                 Counsel for Plaintiffs NAACP and Prince
Counsel for all Plaintiffs                                         George's County NAACP Branch

I This letter does not purport to state the views of Yale          t   Application for D. Md. admission pending
Law School, ifany.
*Law student interns. Petition to practice forthcoming.


                                                              2
    Case 8:18-cv-00891-PWG Document 89 Filed 03/26/19 Page 3 of 3
         Case 8:18-cv-00891-PWG    Document 86 Filed 03/20/19        Page 3 of 3



                                             Benjamin D. Alter, pro hac vice
                                             National Association for the Advancement
                                             of Colored People, Inc.
                                             50 Broadway, 31st Floor, New York, NY
                                             10004
                                             Tel: (212) 626-6412
                                             Fax: (212) 248-5250
                                             Counsel for Plaintiffs NAACP and Prince
                                             George's County NAACP Branch




                                      JOSEPH H. HUNT
                                      Assistant Attorney General

                                      BRETT A. SHUMATE
                                      Deputy Assistant Attorney General

                                      JOHN R. GRIFFITHS
                                      Director, Federal Programs Branch

                                      CARLOTTA P. WELLS
                                      Assistant Director, Federal Programs Branch

                                      /s/ Stephen Ehrlich
                                      GARRETT COYLE
                                      STEPHEN EHRLICH
                                      Trial Attorneys
                                      United States Department of Justice
                                      Civil Division, Federal Programs Branch
                                       1100 L Street, N.W.
                                      Washington, DC 20005
                                      Tel.: (202) 305-9803
                                      Email: stephen.ehrlich@usdoj.gov

                                      Counsel for Defendants


SO ORDERED.

DATED:       Greenbelt, Maryland




                                             Paul W. Grimm
                                         3   United States District Judge
